
	

114 HR 3808 IH: To require the withdrawal and study of the Federal Housing Finance Agency’s proposed rule on Federal Home Loan Bank membership, and for other purposes.
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3808
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Luetkemeyer (for himself, Mr. McHenry, Mr. Heck of Washington, and Mr. Carney) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the withdrawal and study of the Federal Housing Finance Agency’s proposed rule on
			 Federal Home Loan Bank membership, and for other purposes.
	
	
		1.FHLB membership proposed rule
 (a)DefinitionsIn this section: (1)Community development financial institutionThe term community development financial institution has the meaning given that term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).
 (2)Covered proposed ruleThe term covered proposed rule means the proposed rule of the Federal Housing Finance Agency entitled Members of Federal Home Loan Banks (79 Fed. Reg. 54848 (September 12, 2014)). (3)Other terms from the Federal Home Loan Bank ActThe terms community financial institution, Federal Home Loan Bank, and Federal Home Loan Bank System have the meanings given those terms in section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422).
 (b)Withdrawal of proposed ruleNot later than 30 days after the date of enactment of this Act, the Federal Housing Finance Agency shall withdraw the covered proposed rule.
			(c)GAO study and report on proposed rule
				(1)Study
 (A)In generalThe Comptroller General of the United States shall conduct a study on the impact that the covered proposed rule would have, if adopted as proposed, on—
 (i)the ability of the Federal Home Loan Banks to fulfill the mandate to provide liquidity to support housing finance and economic and community development;
 (ii)the safety and soundness of the Federal Home Loan Bank System; (iii)the liquidity needs of financial intermediaries;
 (iv)the stability of the Federal Home Loan Bank System; (v)the benefits of a diverse membership base for Federal Home Loan Banks; and
 (vi)the ability of member institutions to rely on access to Federal Home Loan Bank advances. (B)ConsiderationsIn conducting the study under subparagraph (A), the Comptroller General of the United States shall consider—
 (i)the comment letters submitted in response to the notice of proposed rulemaking for the covered proposed rule;
 (ii)the legislative and administrative history of the Federal Home Loan Bank membership rules; (iii)the burden placed on community financial institutions and community development financial institutions; and
 (iv)the legal authority of the Federal Housing Finance Agency to exclude from membership any class or category of insurance companies.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the findings of the study conducted under paragraph (1)(A).
				
